*793The Family Court properly found, by a preponderance of the evidence, that the mother failed to comply with certain terms of a suspended judgment and, thus, properly granted the petitioner’s motion to revoke the suspended judgment, terminated the mother’s parental rights, and committed guardianship and custody of the child jointly to the petitioner and the Commissioner of Social Services of the City of New York for the purpose of adoption (see Matter of Jahquavius W. [Quanteria H.], 86 AD3d 576 [2011]; Matter of Savannah D. [Amanda D.], 77 AD3d 750 [2010]; Matter of Isabella D. [Harriet M.], 74 AD3d 807 [2010]; Matter of Ricky Joseph V., 24 AD3d 683, 684 [2005]). Skelos, J.P., Balkin, Leventhal and Hall, JJ., concur.